      Case 1:20-cv-02447-SDG Document 28 Filed 08/06/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION




HILL & MAC GUNWORKS, LLC                                      CIVIL ACTION NO.


 vs                                                           1:20-cv-2447-CC


TRUE POSITION, INC.,




                                         ORDER

      The undersigned hereby RECUSES himself from the above-styled action. The
 Clerk is directed to reassign this action to another judge in accordance with the Internal
 Operating Procedures of this Court.


      SO ORDERED this 6th          day of    August 2020.


                                            s/ CLARENCE COOPER
                                            CLARENCE COOPER
                                            UNITED STATES DISTRICT JUDGE
